Citation Nr: 0109530	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-24 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel

INTRODUCTION

The veteran had active service from July 1966 to July 1969.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) granted the veteran service connection 
and assigned him a 50 percent evaluation for PTSD.  In 
support of his claim, the veteran testified at two hearings: 
one before a hearing officer at the RO in March 2000, and the 
other in November 2000 before the undersigned Board Member in 
the District of Columbia, via video teleconference from the 
RO.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of this claim.

2.  The veteran's PTSD, which manifests as nightmares, 
insomnia, intrusive thoughts, flashbacks, periods of 
disassociation, intimacy troubles, a lack of insight, panic 
attacks, anedonia, memory loss, near continuous depression, 
hyperarousal, agitation, irritability, excessive anger, 
hostility, and impaired impulse control, judgment, thinking 
and mood, has been shown to cause total occupational 
impairment and moderate to severe social impairment.


CONCLUSION OF LAW

The evidence satisfies the criteria for an initial 100 
percent evaluation for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.3, 4.7, 4.126-4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an initial evaluation in excess of 50 percent for his 
service-connected PTSD.  Before the Board decides this issue, 
it must first determine whether the VA has fulfilled its duty 
to assist the veteran in developing his claim.  

During the pendency of the veteran's appeal, new legislation 
was passed that amplifies the VA's duty to assist a claimant 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5103A, 5107(a)).  Although the RO has not considered the 
veteran's claim or undertaken development pursuant to the new 
legislation, it has acted consistently with the requirements 
of the VCAA.  In April 2000, the RO afforded the veteran a VA 
PTSD examination, and since the veteran filed his claim in 
May 1998, the RO has obtained and associated with the claims 
file all identified pertinent evidence.  The Board is unaware 
of any other outstanding evidence that needs to be obtained 
in support of the veteran's claim.  The Board thus finds that 
the RO has fulfilled its duty to assist, as amplified in the 
VCAA, and that the Board may proceed to an adjudication on 
the merits of this claim without prejudicing the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In May 1998, the RO received the veteran's claim for service 
connection for PTSD.  In October 1999, the RO granted the 
veteran's claim and assigned his PTSD an initial evaluation 
of 50 percent, effective May 1998.  This appeal ensues from 
the RO's assignment of the 50 percent evaluation.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  Where an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  A disability may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential, 
in determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2000).

The RO has evaluated the veteran's PTSD as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2000).  This DC provides that a 50 percent evaluation is 
assignable for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411 (2000).

Since 1994, the veteran's mental status has been evaluated on 
multiple occasions.  During these evaluations, examiners have 
rendered differing diagnoses, including alcohol dependence or 
abuse, dysthymic disorder, antisocial disorder, adjustment 
disorder with depressed anxious mood, panic disorder and 
PTSD.  In August 1999, the RO endeavored to reconcile these 
diagnoses by referring the veteran's claims file to a VA 
specialist for a "differential diagnosis reflecting the 
diagnosis(es) that most approximates the veteran's 
illness...."  In September 1999, a VA psychiatrist responded 
that the "most parsimonious diagnosis would be PTSD, delayed 
onset.  Alcohol abuse and dependence would continue as a 
separate diagnosis."  In so concluding, the VA psychiatrist 
found that: (1) Dysthymia is not incompatible with PTSD, and 
in fact, many symptoms of depression (dysthymia), such as 
occupational and social impairment and isolation, overlap; 
(2) Some veterans with PTSD may also be depressed and many 
are anxious; (3) Alcohol dependence is not incompatible with 
PTSD and many veterans with PTSD abuse drugs and/or alcohol; 
(4) Alcohol abuse and dependence may or may not be related to 
the veteran's military experience or to his PTSD; (5) No 
evaluator has suggested malingering even if antisocial 
personality disorder was considered.  Because the VA 
psychiatrist was unable to disassociate the veteran's 
depression, dysthymia and anxiety from his PTSD, the Board 
must consider these symptoms/disorders to be part and parcel 
of the veteran's PTSD when determining the severity thereof.  
Mittleider v. West, 11 Vet. App. 181 (1998).  

The veteran was first diagnosed with PTSD in 1998.  From 1998 
to 2000, he received VA outpatient treatment and was once 
hospitalized at a VA Medical Center.  During this time frame, 
he also underwent a VA psychological assessment, a 
psychodiagnostic evaluation by a private clinical 
psychologist, a rehabilitation evaluation and employability 
assessment by a private licensed psychologist, and a VA PTSD 
examination.  Reports of these evaluations and examinations 
conflict with regard to the severity of the veteran's PTSD.  
However, as shown below, the evidence collectively 
establishes that the veteran's PTSD, which manifests as 
nightmares, insomnia, intrusive thoughts, flashbacks, periods 
of disassociation, intimacy troubles, a lack of insight, 
panic attacks, anedonia, memory loss, near continuous 
depression, hyperarousal, agitation, irritability, excessive 
anger, hostility, and impaired impulse control, judgment, 
thinking and mood, causes total occupational impairment and 
moderate to severe social impairment.  Based on these 
findings, the Board concludes that the veteran's PTSD 
disability picture more nearly approximates the criteria for 
a 100 percent evaluation under 38 C.F.R. 
§ 4.130, DC 9411. 

The psychodiagnostic evaluation took place in June 1998 at 
the insistence of the veteran's spouse.  During this 
evaluation, Ahvay Muhammad, Ph.D, found that the veteran had 
nightmares, intrusive thoughts, panic attacks, anedonia, 
memory loss, depression, hyperarousal, an exaggerated startle 
response, excessive anger, poor interpersonal relationships 
and severely impaired social functioning.  He characterized 
these symptoms as severe and attributed them to PTSD, chronic 
severe, and major depression with panic disorder.  He then 
assigned the veteran a Global Assessment of Functioning (GAF) 
score of 40.  Based on his findings, Dr. Muhammad recommended 
increased medication, weekly outpatient psychotherapy and 
inpatient PTSD hospitalization as soon as possible.

The rehabilitation evaluation and employability assessment 
took place in July 1998.  During this evaluation, the veteran 
reported sleeping and concentration difficulties, nightmares, 
intrusive thoughts, and depression.  He also reported that he 
had not worked since 1989, when he took a buyout due to 
medical problems.  Elaine M. Tripi, Ph.D., a rehabilitation 
psychologist, found that the veteran had poor to no ability 
to understand, remember and carry out complex job 
instructions, fair ability to understand, remember and carry 
out detailed, not complex, or simple job instructions, memory 
difficulties due to intrusive thoughts, good personal 
appearance, fair emotionally stable behavior, fair ability to 
relate predictably in social situations, poor to no 
demonstrated reliability, and bouts of depression and 
agitation that cause unreliability in a work setting.  She 
summarized that the veteran had severe PTSD symptomatology 
and had decompensated on numerous occasions at work and in 
social situations.  She assigned a GAF score of 39, and 
recommended therapy, including Alcoholics Anonymous, and an 
evaluation for psychotropic medication.  She concluded that 
the veteran was not a viable rehabilitation candidate and 
could not sustain substantial, gainful work activity at any 
skill or exertional level in the competitive market.

During VA outpatient treatment from September 1998 to October 
1999, examiners more often than not indicated that the 
veteran was unable to work due to PTSD symptoms, including 
anger, flashbacks, impaired judgment, an inability to 
tolerate people, concentrate and get along with others, and a 
tendency to be a danger to himself and others.  As well, they 
assigned GAF scores of 30 (April 1999) and 32 (October 1999), 
both of which suggest the same inability.  They based their 
conclusions on objective symptoms and subjective complaints 
exhibited or reported by the veteran during that time period.  
The objective symptoms include: an angry affect, angry 
outbursts, nightmares, flashbacks, periods of disassociation, 
trouble with intimacy, a lack of insight, impairment of 
memory, judgment and thought processes, poor impulse control, 
danger to self and others, poor focus and concentration, and 
an inability to carry out complex commands.  The subjective 
complaints (other than those that were objectively confirmed 
and noted above) include: hypervigilance, irritability, 
helplessness, hopelessness, an exaggerated startle response, 
feelings of guilt, and a tendency to fight with individuals 
who treat veterans wrongly.

In April 1999, the veteran was hospitalized for approximately 
a week for PTSD.  He reportedly sought such an admission 
after he had an anger outburst and felt like killing someone.  
On admission, he indicated that he had been depressed and 
angry and was having insomnia and nightmares.  An examiner 
noted that the veteran was alert and oriented times three, 
had adequate grooming and hygiene and a clear sensorium, and 
denied suicidal and homicidal ideations and auditory and 
visual hallucinations.  The examiner also noted a constricted 
affect, a dysphoric mood and fair insight. 

On his second day of hospitalization, the veteran underwent a 
VA psychological assessment.  During this assessment, the 
veteran reported disturbed, non-restful sleep, but sufficient 
energy for daily activities, a stable appetite, and 
nightmares and intrusive memories.  He indicated that he had 
been married to his second wife since 1998, had an "all 
right" sexual relationship with her, and had remained in 
contact with his three children from his prior marriage.  He 
also indicated that he traveled with his wife, had bought a 
trailer for future traveling, and liked to frequent casinos 
and play bingo.  He denied suicidal and homicidal thought, 
intention and plan.  The examiner noted that the veteran 
dressed neatly, was alert and oriented in all spheres, and 
had grossly intact attention, concentration, and short- and 
long-term memory and coherent and goal directed speech.  He 
also noted that the veteran exhibited a "blunted range of 
affective expressive," a dysphoric mood that was 
predominantly depressed and anxious with occasional angry 
outbursts, ruminative and brooding stream of thought, fair 
judgment and minimal insight.  Based on these findings, the 
examiner assigned a GAF score of 35, but diagnosed adjustment 
disorder with depressed and anxious mood, dysthymia, and 
alcohol abuse.  He indicated that PTSD had to be ruled out 
and recommended, in part, the veteran's participation in an 
inpatient treatment program.  Once the veteran completed the 
program, an improvement in anger, hostility, impulsiveness 
and depression was noted.

At his hearing held before the undersigned Board Member in 
November 2000, the veteran testified that his PTSD had 
worsened within the last year necessitating a doubling of his 
medication.  An account of the veteran's medications confirms 
that in late April 1999, physicians increased the veteran's 
medication.  However, a report of his last examination, 
conducted in April 2000 by VA, does not confirm that his PTSD 
worsened.  During this examination, which is comprehensive 
and based on a review of the entire claims file, the veteran 
had similar complaints to those reported during prior 
evaluations.  The VA examiner noted the following symptoms: 
irritability; sadness; lability of affect; some guardedness, 
distrust and suspiciousness, almost to the point of paranoia; 
depression; intrusive memories; nightmares; and flashbacks.  
The VA examiner assigned the veteran's psychiatric 
symptomatology a GAF score of 45, attributed this score to 
PTSD, dysthymia, and alcohol abuse/dependence, and concluded 
that the veteran had moderate symptoms of PTSD and depression 
and moderate difficulty in social and occupational 
functioning.  

According to Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130 (2000), a score of 31-40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A score of 41-50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

The GAF scores assigned the veteran from 1998 to 1999 
decreased from 39 and 40 in mid-1998 to 30, 32 and 35 
(although this score was not attributed to PTSD) in mid-1999, 
at about the same time the veteran testified his medication 
was increased and his PTSD began to worsen.  Based on the 
previously noted definitions, according to these scores, in 
1998, the veteran's PTSD was causing major impairment in 
several areas, but by 1999, his PTSD was causing serious 
impairment.  It appears that the veteran's PTSD may have 
subsequently improved because in April 2000, a VA examiner 
assigned the veteran a GAF score of 45, his highest to date.

The GAF scores are but one indication of the level of 
disability, usually at specific times of examination or 
treatment.  The clinical findings upon which the GAF scores 
were based in this case, however, also establish that the 
veteran's PTSD causes occupational and social impairment.  As 
previously discussed, more often than not examiners have 
indicated that the veteran's PTSD renders him unemployable, 
thereby establishing total occupational impairment.  However, 
only two examiners have discussed the veteran's social 
impairment: a private psychologist, who noted in June 1998 
that it was severe, and a VA psychiatrist, who, in April 
2000, noted that it was moderate. 

These findings establish that the veteran's PTSD has been 
more than 50 percent disabling since 1998.  They clearly 
satisfy the criteria for a 70 percent evaluation by showing 
occupational and social impairment with five of the six 
deficiencies noted in 38 C.F.R. § 4.130, DC 9411 (70 percent 
evaluation).  From 1998 to 2000, examiners consistently found 
that the veteran could not work and had impaired judgment, 
thinking and mood.  In addition, during the same time frame, 
the veteran occasionally reported and was found to have 
difficulty with intimacy, which could affect his relationship 
with his wife and children.  Moreover, these deficiencies 
were consistently shown to be due to near continuous 
depression affecting the veteran's ability to function 
independently, impaired impulse control, difficulty adapting 
to stressful circumstances, and an inability to establish and 
maintain effective relationships. 

Taking all the evidence into consideration, the Board finds 
that the veteran's PTSD disability picture more nearly 
approximates a 100 percent evaluation under 38 C.F.R. § 
4.130, DC 9411.  The veteran's PTSD has been shown to cause 
total occupational impairment, one of the criterion for a 100 
percent evaluation.  Although no examiner has indicated that 
the veteran's PTSD causes total social impairment, the other 
criterion for a 100 percent evaluation, the medical evidence 
suggests that the veteran is more than 70 percent disabled in 
his ability to function socially.  Although he has said that 
he enjoys traveling with his wife, playing bingo and 
frequenting casinos, he apparently engages in no other 
activities and chooses to confine himself to his home.  

There is no legal authority limiting the assignment of a 100 
percent PTSD evaluation to veterans who clearly, rather than 
more nearly, satisfy the criteria for a total evaluation.  In 
fact, prior to November 1996, when VA changed the criteria 
for rating PTSD, a 100 percent evaluation was assignable when 
PTSD rendered a veteran demonstrably unable to obtain or 
retain employment.  To be assigned a 100 percent evaluation, 
the veteran did not have to establish that his PTSD also 
caused total social impairment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).  Inasmuch as the veteran's PTSD 
disability picture more nearly approximates the criteria for 
a 100 percent evaluation, see 38 C.F.R. § 4.7, the Board 
concludes that the evidence supports an initial 100 percent 
evaluation for PTSD throughout the rating period.  The 
veteran's claim must therefore be granted.  


ORDER

A 100 percent evaluation for PTSD is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

